IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00101-CV
                                No. 10-15-00108-CV

                     IN THE INTEREST OF J.T., A CHILD
                                  AND
                    IN THE INTEREST OF M.K., A CHILD


                         From the 74th District Court
                          McLennan County, Texas
                  Trial Court No. 2013-2639-3 and 2013-154-3


                                      ORDER


      These appeals were referred to mediation by order issued on April 30, 2015.

Appellant, William Kent, filed motions requesting an extension of time to file his brief

in both appeals until after mediation is completed. His brief was due in case number

10-15-00101-CV on April 22, 2015 and in case number 10-15-00108-CV, on April 23, 2015.

Appellant asserts that filing the briefs may prejudice the chances of a successful

mediation. Appellant’s motions are granted in part and denied in part.

      In the April 30, 2015 order, we stated that the mediation process did not suspend

any appellate deadlines and that appellate timetables would remain in effect during the
course of mediation. This would include the filing of appellant’s brief. Furthermore,

the certificate of conference in each motion indicates that the State’s attorney and

appellant Ashley Dawn Tindall’s attorney could not be reached to confer on the motion.

Without knowing the position of the other parties regarding the motion, we are

reluctant to extend the briefing due date until the conclusion of mediation, an uncertain

date in the future.

        Due to the time constraints in termination appeals, we grant only a portion of the

extensions requested. Accordingly, the due date for the briefs are extended to seven

days from the date of this order.




                                                     PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part and denied in part
Order issued and filed May 14, 2015




In the Interest of J.T., a Child and M.K., a Child                                  Page 2